Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both a center rail mounted to a vehicle body in figure 1 and a center rail mounted to a vehicle door.  Since the rails are different, they require separate reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “L” on line 6 of paragraph 34 and “H” on line 7 of paragraph 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the section lines do not indicate the figure that shows the view taken along the section line.  For example, see the section line S-S’ in figure 5.  Since the section line S-S’ is shown in figure 6, the section line should be labeled --6-6-- or --VI-VI--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The disclosure is objected to because the section line “S-S’” in paragraph 20 should be changed to --6-6-- or --VI-VI-- in accordance with the drawing changes.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Recitations such as “type” on line 1 of claim 1 render the claims indefinite because it is unclear what is meant by “type”.  How much like a spindle structure must an element be before it can be referred to as a spindle type structure?  Recitations such as “a longitudinal direction” on line 2 of claim 1 render the claims indefinite because it is unclear what element of the invention has the longitudinal direction to which the applicant is referring.  Recitations such as “in the longitudinal direction” on lines 6-7 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the lower guide route extends in the longitudinal direction?  Recitations such as “connected in the longitudinal direction” on line 9 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How is an element connected in a direction?  Recitations such as “the spindle is configured to be moveable in a threaded manner” on lines 11-12 of claim 1 render the claims indefinite because it is unclear how the spindle is able to move in a “threaded” manner.  Recitations such as “one end of the spindle” on line 4 of claim 2 render the claims indefinite because it is unclear whether or not the applicant is referring to the one end of the spindle set forth on line 10 of claim 1.  Recitations such as “and along the lower guide route” on line 2 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How is the lower guide groove “along” the lower guide route?  Recitations such as “an inner 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB 2 581 008.  GB 2 581 008 discloses a spindle type structure comprising: 
a lower rail 109A mounted in a longitudinal direction at a lower side of a vehicle body 101; 
a lower rail roller unit 111 rollably connected to the lower rail; 
a lower rail swing arm (not numbered, but shown in figure 16) rotatably connected to the lower rail roller unit and configured to be connected to a door 106; 
a lower guide rail 122 mounted on the door and configured to form a lower guide route in the longitudinal direction; and 
a spindle assembly 123 positioned at one side of the lower rail, the spindle assembly comprising a spindle 1606 connected in the longitudinal direction to a fixing unit 1601 fixed to the vehicle body, the spindle having one end rollably connected to the 
	wherein the spindle assembly further comprises: a spindle socket 1605 fixedly connected to the vehicle body 101 and having an inner circumferential surface thread-coupled to the spindle 1606; a guide bracket (labeled below) fixedly connected to one end of the spindle; and a guide bearing 1607 rotatably connected to the guide bracket (claim 2);
wherein a thread movement distance of the spindle or a thread frictional force between the spindle and the spindle socket is adjusted by changing a lead angle of the threaded portion (claim 9);
further comprising: a motor 1603 configured to rotate the spindle 1606 in a forward or rearward direction; and a control unit 124 (fig. 1) configured to control a rotation amount or a rotation direction of the motor based on a position of one end of the spindle assembly on the lower guide route (claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 4, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 581 008 as applied to claims 1, 2, 9 and 10 above, and further in view of Marega (US 2021/0207415).  Marega discloses a lower guide groove (not numbered, but shown in figure 14A) is formed in a lower guide rail 21 and along a lower guide route, wherein a guide bearing 30 is inserted into the lower guide groove and is in rolling contact with an inner wall of the lower guide groove (claim 3); wherein a rotation axis of the guide bearing is formed in the lower guide groove in a height direction of a vehicle body (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide GB 2 581 008 with a guide groove and guide bearing, as taught by Marega, to more securely support the door as the door moves between open and closed positions.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 581 008 as applied to claims 1, 2, 9 and 10 above, and further in view of Marega (US 2021/0207415).  Marega discloses a center rail 12 formed at a middle portion of a door 7; and a center rail roller unit (not shown) connected to the center rail (claim 12); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide GB 2 581 008 with a center rail, as taught by Marega, to more securely support the door as the door moves between open and closed positions.
	With respect to claim 12, the door of GB 2 581 008, as modified above, would be supported at three support points, the three support points comprising a first contact .

Allowable Subject Matter
Claims 5-8, 14 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the spindle assembly further comprising a guide rod having one end connected to the guide bracket, the guide rod being formed in parallel with a longitudinal direction of the spindle and configured to guide a movement of the spindle.  See claim 5.  Additionally, the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a guide rod having one end connected to the guide bracket, the guide rod being formed in parallel with a longitudinal direction of the spindle and configured to guide a movement of the spindle; a guide socket fixedly connected to the vehicle body and having an inner circumferential surface configured to guide the guide rod; a spindle movement restriction unit fixedly connected to the other end of the spindle, the spindle movement restriction unit configured to restrict .
	Additionally, the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a guide rod having one end connected to the guide bracket, the guide rod being formed in parallel with a longitudinal direction of the spindle and configured to guide a movement of the spindle.  See claim 17.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634